The Honorable Gene Jeffress State Senator 1483 Ouachita 47 Louann, Arkansas 71751-8761
Dear Senator Jeffress:
I am writing in response to your request for my opinion on the following question:
  Under the Arkansas State Constitution, does the $300.00 homestead tax exemption apply to homes owned by a trust and inhabited by persons who would otherwise qualify for the exemption if the trust did not exist?
RESPONSE
In question 4 of the attached Ark. Op. Att'y Gen. No. 2005-209, my immediate predecessor answered this same question. Under current law, which is consistent with the law as discussed in my predecessor's opinion, the rule with respect to property held in trust is as follows:
  (a) As used in this subchapter and in the Arkansas Constitution, Amendment 791:
  (1)(A) "Homestead" means the dwelling of a person that is used as his or her principal place of residence with the contiguous land, *Page 2 
excluding all land valued as agricultural land, pasture land, or timber land.
  (B) "Homestead" shall also include a dwelling owned by a revocable trust and used as the principal place of residence of a person who formed the trust[.]
A.C.A. § 26-26-1122(a) (Supp. 2007) (emphasis added). As reflected in the highlighted portion of this statute, if the residence at issue is the corpus of a revocable trust and is the principal place of residence of the trustor, the homestead exemption will apply. By implication, if the trust is irrevocable, the homestead exemption will not apply.
I feel compelled to note that your reference to the homestead exemption as amounting to $300.00 is no longer accurate. As provided in A.C.A. § 26-26-1118(a)(1)(B) (Supp. 2007):
  Effective with the assessment year 2007 and thereafter, the amount of real property taxes assessed on the homestead of each property owner shall be reduced by three hundred fifty dollars ($350).
Assistant Attorney General Jack Druff prepared the foregoing opinion, which I hereby approve.
Sincerely,
DUSTIN McDANIEL, Attorney General
1 Section 3 of Amendment 79 provides in pertinent part: "The General Assembly shall provide by law for an annual state credit against ad valorem property tax on a homestead in an amount of not less than three hundred dollars ($300)." *Page 1